 



Exhibit 10.1
FIRST AMENDMENT TO LEASE
     This FIRST AMENDMENT TO LEASE (this “First Amendment”) is dated as of
February 11, 2008 (the “Effective Date”) by and between CRP-2 Forge, LLC, a
Delaware limited liability company (“Landlord”) and Echo Therapeutics, Inc.
(f/k/a Sontra Medical Corporation), a Minnesota corporation (“Tenant”).
     WHEREAS, Landlord, as successor in interest to Forge Park Investors, LLC,
and Tenant are parties to that certain Lease Agreement dated January 24, 2003
(as amended, the “Lease”), for the lease of certain premises consisting of
approximately 12,999 square feet located at 10 Forge Parkway, Franklin,
Massachusetts, as more particularly described in the Lease (the “Premises”); and
     WHEREAS, Landlord and Tenant wish to amend certain provisions of the Lease
with respect to the term thereof;
     NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease as follows.
AGREEMENT
1. Definitions. Capitalized terms used in this First Amendment shall have the
same meanings ascribed to such capitalized terms in the Lease, unless otherwise
provided for herein.
2. Modifications. Modifications to Lease:
A. Extension. The Term of the Lease shall be extended for one (1) year and the
Expiration Date as referenced in the Lease is hereby extended from March 31,
2008 to March 31, 2009. Tenant acknowledges that it has previously occupied the
Premises and is accepting them AS-IS in their current condition, without
representation or warranty by Landlord.
B. Base Rent. Commencing on April 1, 2008 the Base Rent shall be payable
according to the following schedule:

                              Base Rent           Approximate S.F. Period   (per
annum)   Monthly Base Rent   Base Rent
April 1, 2008- March 31, 2009
  $ 155,988.00     $ 12,999.00     $ 12.00  

C. Renewal. Section 56 of the Lease is hereby modified so that (i) the “Option
Period” as defined therein is shortened from five (5) years to one (1) year,
(ii) Tenant shall have two (2) options to extend the Lease for the Option
Period, each being referred to as the “Option”, (iii) each Option may be
exercised by written notice given to Landlord not later than six (6) months
before the expiration of the then-current term, and (iv) Tenant shall have no
further options to extend except for the two one-year options provided herein.
All of the other provisions of Section 56 of the Lease shall apply to the
exercise of the options provided herein and to the Base Rent during each Option
Period.
D. Additional Space. If additional space in the Building becomes available for
leasing during the Term hereof, Landlord shall give Tenant notice of the same,
and of the rental rate at which Landlord plans to advertise such space. Neither
party shall be obligated to enter into a lease for such space, nor is any
expansion option created hereby.

 



--------------------------------------------------------------------------------



 



E. Notices. All notices required or permitted by the Lease, as amended hereby,
to be delivered to Landlord shall hereafter be delivered as follows:

     
To Landlord:
  CRP-2 Forge, LLC
 
  c/o Colony Realty Partners LLC
 
  Two International Place, Suite 2500
 
  Boston, MA 02110
 
  Attn: Robert W. Holmes
 
  Fax: 617-235-6399
 
   
And to:
  Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
 
  One Financial Center Boston, MA 02111
 
  Attn: Daniel O. Gaquin, Esq.
 
  Fax: 617-542-2241

F. Brokers. Landlord utilized the services of Cushman & Wakefield (the “Listing
Broker”) and Tenant utilized the services of Richards, Barry, Joyce and Partners
(the “Non-Listing Broker”) in connection with this First Amendment. Tenant
represents to Landlord that Tenant did not involve any other brokers in
procuring this First Amendment. Landlord shall pay a commission to the
Non-Listing Broker and the Listing Broker as is agreed to by the parties per a
separate agreement. Tenant hereby agrees to (A) forever indemnify, defend and
hold Landlord harmless from and against any commissions, liability, loss, cost,
damage or expense (including reasonable attorneys’ fees) that may be asserted
against or incurred by Landlord by any other broker other than the Listing
Broker and Non-Listing Broker in excess of the amount specified in said separate
agreement as a result of any misrepresentation by Tenant hereunder and
(B) discharge any lien placed against the Building by any broker as a result of
the foregoing.
3. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without regard to
conflicts of law).
4. Ratification of Lease. Except as modified hereby, all other terms and
conditions of the Lease shall remain unchanged and in full force and effect and
are hereby ratified and confirmed by the parties hereto. Tenant represents and
warrants to Landlord that as of the date of Tenant’s execution of this First
Amendment: (a) Tenant is not in default under any of the terms and provisions of
the Lease; (b) Landlord is not in default in the performance of any of its
obligations under the Lease; (c) Landlord has completed, to Tenant’s
satisfaction, any Landlord work to the Premises, and has paid, as required by
the Lease, any tenant improvement allowances in connection therewith; and
(d) Tenant is unaware of any condition or circumstance which, with the giving of
notice or the passage of time or both, would constitute a default by Landlord
under the Lease. Tenant further acknowledges that as of the date of Tenant’s
execution of this First Amendment Tenant has no defenses, offsets, liens, claims
or counterclaims against Landlord under the Lease or against the obligations of
Tenant under the Lease (including, without limitation, any rentals or other
charges due or to become due under the Lease).
5. Limitation of Liability. Neither Landlord nor any officers, director, member
or employee of Landlord nor any owner of the Building, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of the Lease, as hereby amended, or the Premises, and if Landlord is
in breach or default with respect to Landlord’s obligations under the Lease, as
hereby amended, or otherwise, Tenant shall look solely to the interest of
Landlord in the Building for the satisfaction of Tenant’s remedies or judgments.
6. Entire Agreement. This First Amendment, in conjunction with the Lease,
constitutes the entire agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes all oral and written agreements and
understandings made and entered into by the parties prior to the date hereof.

 



--------------------------------------------------------------------------------



 



7. Multiple Counterparts. This First Amendment may be executed in multiple
counterparts, all of which, when taken together, shall constitute one and the
same instrument.
[Signatures on the Following Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the Effective Date stated above.

     
TENANT:
  LANDLORD:
 
   
ECHO THERAPEUTICS, INC. (f/k/a SONTRA MEDICAL CORPORATION),
a Minnesota corporation
  CRP-2 FORGE, LLC,
a Delaware limited liability company
 
   

                          By:   /s/ HARRY G. MITCHELL       By:   /s/ ROBERT W.
HOLMES                  
 
  Name:   HARRY G. MITCHELL           Name:   ROBERT W. HOLMES
 
  Title:   COO           Title:   VICE PRESIDENT
 
                        Date:   1/28/08       Date:                      

 